Citation Nr: 1241713	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-38 336	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Propriety of the creation of an indebtedness stemming from an advanced payment for Post 9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $3000.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to March 1974 and from December 1990 to August 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which found that the debt stemming from a $3,000 advanced payment for Post 9/11 GI Bill (Chapter 33) education benefits properly created, requiring recovery.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas Regional Office (RO).  In his August 2010 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; he failed (without giving cause) to report for such hearing scheduled in February 2011.

In his statement withdrawing his appeal in this matter the Veteran seeks modification of the mode of recovery of the indebtedness at issue.  To the extent that such matter may not have become moot, the Board has no jurisdiction in the matter; it is referred to the agency of original jurisdiction (AOJ) for any appropriate action.


FINDING OF FACT

On April 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he is no longer disputing that his advanced payment for education benefits-related debt is a valid debt, properly created; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the appeal challenging the validity of a debt stemming from a $3,000 advanced payment for Post 9/11 GI Bill (Chapter 33) education benefits, the criteria for withdrawal of an appeal by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, does not apply to cases involving recovery of overpayment of indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations do not apply in this matter.  Regardless, given the Veteran's expression that he does not dispute the validity of the debt, further discussion of the impact of the VCAA on the matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on April 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he no longer disputes that the debt was properly created (and understands that it is his valid debt).  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.  

[In the April 14, 2011 statement the Veteran also seeks modification of the terms of recovery.  Such matter is not within the Board's jurisdiction (it does not pertain to the Veteran's entitlement to a VA benefit).  To the extent that it has not yet become entirely moot, it has been referred to the AOJ.]  


ORDER

The appeal challenging the propriety of an indebtedness created by an advanced payment of VA education benefits is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


